OPINION

Per Curiam:

Billy Williams’ conviction for robbery was nullified by this court. Williams v. Warden, 91 Nev. 16, 530 P.2d 761 *128(1975). Prior to being retried Williams filed a petition for habeas corpus contending the evidence adduced at his preliminary examination was insufficient to establish probable cause to hold him for trial. At the writ hearing his counsel also argued certain items of evidence should be suppressed. The district court concluded that habeas should be denied and this appeal follows.
1. “While habeas is the proper procedure for challenging probable cause, the petition ‘must be filed and finally determined prior to trial and conviction.’ ” Apgar v. Sheriff, 89 Nev. 224, 225-226, 510 P.2d 632, 633 (1973).
2. “The motion to suppress is the remedy normally used to preclude the introduction of evidence at trial which is claimed to be inadmissible for constitutional reasons, and is the remedy contemplated by our criminal code.” Cook v. State, 85 Nev. 692, 694-695, 462 P.2d 523, 526 (1969).
Accordingly, the district court’s conclusion was correct and this appeal is without merit.
Affirmed.